Citation Nr: 0119745	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-12 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for tinnitus for 
the period from December 2, 1993 until June 9, 1999.

3.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus for the period beginning on June 10, 1999.

4.  Entitlement to an increased evaluation for comedonal and 
cystic acne, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in February 1998, October 1999, and June 
2000.

The veteran also initiated an appeal of the RO's November 
1998 denial of service connection for nicotine dependence and 
resulting conditions including a respiratory condition, 
circulatory problems, and a heart condition.  However, the 
veteran, to date, has not responded to the October 1999 
Statement of the Case addressing this issue.  As such, the 
Board observes that this issue is not presently before the 
Board on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  During the period from December 2, 1993 through January 
27, 2000, the veteran's PTSD was considerably disabling in 
degree, with symptoms including
depression, irritability, recurrent dreams, bursts of anger, 
hypervigilance, exaggerated startle response, and difficulty 
concentrating.

3.  Evidence from the period beginning on January 28, 2000 
shows that the veteran's PTSD has resulted in a demonstrable 
inability to obtain or retain employment.

4.  The veteran's tinnitus has been shown, during the entire 
pendency of this appeal, to be a symptom of acoustic trauma.

5.  The veteran's comedonal and cystic acne is productive of 
lesions in covered areas of the back and shoulders that are 
not extensive in size or markedly disfiguring.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for PTSD have 
been met for the period from December 2, 1993 until January 
27, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2000); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The criteria for a 100 percent evaluation for PTSD have 
been met for the period beginning on January 28, 2000.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2000); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for a 10 percent evaluation for tinnitus 
have been met for the period from December 2, 1993 though 
June 9, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.31, 4.87, Diagnostic Code 6260 
(2000); 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).
 
4.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met for the period beginning on 
June 10, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260 (2000); 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

5.  The criteria for an evaluation in excess of 10 percent 
for comedonal and cystic acne have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7806 (2000); The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (relevant sections of which are 
to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Specifically, the RO has afforded the veteran comprehensive 
VA examinations addressing the nature and extent of the 
disabilities addressed by this appeal, and there is no 
indication of existing treatment records that are presently 
missing from the claims file.

The VA's statutory duty to notify the veteran of the evidence 
necessary to substantiate his claims has also been met.  The 
RO informed him of the need for such evidence in the 
Statements of the Case issued in conjunction with this 
appeal.  Given that the actions by the RO reflect fundamental 
compliance with the VCAA, the Board finds that the veteran's 
appeal will not be adversely affected merely because the RO 
developed this appeal prior to enactment of the VCAA and did 
not inform him of its provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as with the veteran's 
service-connected skin disorder, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
with the veteran's service-connected PTSD and tinnitus, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West. 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000).  In every instance 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2000).  

II.  PTSD

In an October 1999 rating decision, the RO granted service 
connection for PTSD on the basis of the veteran's current 
diagnosis and military records showing that the veteran was 
assigned to a unit that was attacked in Vietnam.  A 30 
percent evaluation was assigned, effective from December 2, 
1993.

The 30 percent evaluation assigned by the RO reflected 
evidence beginning with a February 1994 statement from David 
Parrish, M.D.  In his statement, Dr. Parish noted that the 
veteran reported that he had been unable to work for three 
years because of severe arthritis.  The veteran also reported 
that, since his discharge from service, he had continued 
apprehension, moderate depression, irritability, recurrent 
dreams, bursts of anger, hypervigilance, exaggerated startle 
response, and difficulty concentrating.  Upon examination, 
the veteran was cooperative, friendly, and oriented as to 
person, place, and time.  His affect was full, but he noted 
that he was chronically depressed and anxious.  There was no 
evidence of a psychotic thought process, and the veteran 
denied delusions or imperceptions.  The veteran's fund of 
information was good, and he showed no flight of ideas or 
tangentiality of thought.  His ability to do abstract 
conceptualizations, memory, judgment, and insight was intact.  
Dr. Parrish noted that the veteran's PTSD was of "at least 
moderate" severity and had been aggravated by recent 
passivity and his lack of employability due to arthritic 
disease.  The Axis I diagnosis was moderately severe PTSD, 
and Dr. Parrish further noted that the veteran's associated 
alcohol addiction was in remission.

The claims file contains a July 1995 statement from a 
counseling specialist at the Vet Center in Lincoln.  This 
statement reflects the veteran's report of a "numbing" of 
relationships and his senses since service in Vietnam, with 
increased anger and rage.  The veteran's score on a PTSD 
scale was noted to be 129, with 130 noted to be the mean 
score.  Other reported symptoms included trouble sleeping, 
nightmares, and being "easily startled" by noise.  The 
counseling specialist noted that the veteran continued to 
suffer from PTSD.

In July 1999, the veteran underwent a VA psychiatric 
examination.  During this examination, he reported 
nightmares, sleeping only three to four hours per night, 
flashbacks, and avoidance of activities and people.  Upon 
examination, the veteran's mannerisms, eye contact, and 
hygiene were noted to be normal.  He was oriented as to name, 
place, and date and demonstrated no signs of abnormal 
thoughts or behavior.  He denied homicidal or suicidal 
ideations.  During the interview, he was nervous, but without 
any indication of panic attacks.  The veteran's short-term 
memory was described as poor, but his long-term memory was 
good.  His attention and concentration were good, and his 
insight and judgment were appropriate.  However, his mood was 
depressed, and he admitted to an ongoing anxiety reaction.  
The Axis I diagnoses were mild to moderate PTSD and chronic 
alcohol abuse.  A Global Assessment of Functioning (GAF) 
score of 70 was assigned.  In closing, the examiner indicated 
that the veteran's PTSD, depression, and anxiety were all 
part of the same disorder.

The claims file also includes VA psychiatric consultation 
records from 2000.  In a record dated on January 28, 2000, 
the veteran was noted to have problems with dreams, 
avoidance, anger, and anxiety.  A GAF score of 50 was 
assigned.  A June 2000 record reflects complaints of 
isolation, nightmares, flashbacks, and intrusive thoughts of 
Vietnam.  A GAF score of 45 was assigned.  A July 2000 record 
indicates that the veteran was having problems with anger 
management.  This record contains a GAF score of 45, as do 
four subsequent records from August and September of 2000.

From March to June of 2001, the veteran was hospitalized at a 
VA facility for Axis I diagnoses of chronic PTSD and alcohol 
dependence "in sustained partial remission."  The report of 
this hospitalization reflects complaints of intrusive 
recollections of events in Vietnam, flashbacks, avoidance of 
other people (e.g., shopping when stores are empty), 
irritability, hypervigilance in public, and an exaggerated 
startle response.  The veteran denied suicidal thoughts in 
the last three years but noted that "[h]e has thoughts of 
killing other people when he is acutely frustrated and 
upset," without a specific plan.  A mental status 
examination revealed "some potential problems" with 
judgment.  The veteran engaged in psychotherapy and 
psychological testing during the hospitalization.  A GAF 
score of 49 was assigned.

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including PTSD, formerly set forth in 38 C.F.R. §§ 4.125-
4.132.  See 61 Fed. Reg. 52695-52702 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that if the applicable laws or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a recent 
precedent opinion, however, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 2000).

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996 (but still 
applicable for all periods of time in the present case under 
Karnas), a 30 percent evaluation was warranted in cases of 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation was in order in situations where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent disability evaluation 
was for assignment in situations where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent disability evaluation was 
warranted for circumstances including where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or a demonstrable inability to obtain or 
retain employment.  The Court has held that the latter 
criteria present three independent bases for a grant of a 100 
percent evaluation under Diagnostic Code 9411.  See Johnson 
v. Brown, 7 Vet. App. 95, 98 (1994).  

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000), in effect from November 7, 1996, a 30 
percent evaluation is in order for occupational and social 
impairment, with an occasional decreased in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self- care, and conversation normal), due 
to such symptoms as a depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, or mild memory loss (such as forgetting 
names, directions, or recent events).  A 50 percent 
disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships.  
A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

The Board has reviewed the evidence described above and finds 
that this evidence suggests a degree of occupational 
impairment not fully contemplated by the presently assigned 
30 percent evaluation.  Prior to January 28, 2000, there is 
conflicting evidence as to the degree of the veteran's PTSD 
symptoms.  Dr. Parrish, in his February 1994 statement, 
indicated that the veteran's PTSD was moderately severe in 
degree, while the VA psychiatrist who conducted the July 1999 
VA psychiatric examination determined that the veteran's 
disability was mild to moderate in degree.  In terms of the 
prior criteria of Diagnostic Code 9411, there appears to be a 
question as to whether the veteran's PTSD was, prior to 
January 28, 2000, definitely or considerably disabling in 
degree.  Accordingly, after resolving all doubt in the 
veteran's favor under 38 U.S.C.A. § 5107(b), the Board finds 
that a 50 percent evaluation is warranted for the veteran's 
PTSD for the period from December 2, 1993 to January 27, 
2000.  In the absence of evidence of severe PTSD or of the 
specific symptoms listed in the revised criteria for a 70 
percent evaluation, there is no basis for an even higher 
evaluation for this period.

Beginning on January 28, 2000, however, a marked increase in 
the veteran's PTSD symptomatology is apparent from the 
evidence of record.  This evidence reflects that the veteran 
began a course of more frequent psychiatric treatment, with 
complaints of social isolation, nightmares, flashbacks, and 
intrusive thoughts of Vietnam.  Significantly, this evidence 
reflects a series of assigned GAF scores consistently at or 
below 50.  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), this range of scores reflects serious 
symptoms or serious impairment in social, occupational, or 
school functioning (e.g., unable to keep a job).  The 
veteran's recent treatment included a three month psychiatric 
hospitalization, during which he reported thoughts of killing 
other people.  The assigned GAF score of 49 is consistent 
with the scores assigned in 2000, and, while alcohol abuse, 
in remission, is noted, there is no indication of specific 
elements of the veteran's impairment that are due to alcohol 
abuse and can be clearly distinguished from the veteran's 
PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(when it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  

The Board further observes that the veteran has not worked 
during the period of time at issue.  While there is evidence 
of record that the veteran's unemployment status would have 
resulted anyway on account of an unrelated arthritis 
disorder, the Board feels that the combination of his 
assigned GAF scores, his recent extensive treatment beginning 
in 2000, and his recently reported homicidal ideation 
suggests that, in view of the prior criteria of Diagnostic 
Code 9411, he is demonstrably unable to obtain or retain 
employment on account of his service-connected PTSD.  As 
such, the criteria for a 100 percent evaluation have been met 
for the period beginning on January 28, 2000.

In summary, then, the evidence supports a 50 percent 
evaluation for PTSD for the period from December 2, 1993 
through January 27, 2000 and a 100 percent evaluation for the 
period beginning on January 28, 2000.  To that extent, the 
veteran's claim is granted.

III.  Tinnitus

In a February 1998 rating decision, the RO granted service 
connection for tinnitus on the basis of evidence relating 
this disability to service.  A zero percent evaluation was 
assigned, effective from December 2, 1993.

The RO based the noncompensable evaluation on the results of 
a January 1998 VA audiological examination, during which the 
veteran reported tinnitus that was periodic and fluctuated in 
intensity.  The rate of occurrence of tinnitus was described 
as three to five times per week for about five minutes per 
occurrence, and the intensity was described as moderate to 
severe.  The veteran described a history of exposure to noise 
while serving in Vietnam, and the examiner noted that "the 
tinnitus also is consistent with the reported noise 
exposure."

In an October 1999 rating decision, the RO increased the 
veteran's evaluation for tinnitus to 10 percent, effective 
June 10, 1999, in view of newly enacted diagnostic criteria 
allowing for a maximum 10 percent evaluation in cases of 
recurrent tinnitus and the effective date of this regulatory 
change.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2000).  

However, the Board observes that the prior diagnostic 
criteria allowed for a 10 percent evaluation in cases of 
persistent tinnitus as a symptom of a head injury, a 
concussion, or acoustic trauma.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998); see also Karnas v. Derwinski, 
supra.  In this case, the examiner who conducted the January 
1998 audiological examination stated that the veteran's 
tinnitus was related to noise exposure.  As such, the Board 
is satisfied that the veteran's tinnitus was a symptom of 
acoustic trauma and that a 10 percent evaluation is warranted 
for the entire pendency of this appeal, beginning in December 
2, 1993.

The only basis for an evaluation in excess of 10 percent for 
tinnitus is, under the old criteria of Diagnostic Code 6260, 
by reference to 38 C.F.R. § 4.124a, Diagnostic Code 8046 
(2000).  However, this applies only in cases of multi-infarct 
dementia and does not provide a basis for a higher evaluation 
in this case.  In short, the criteria for a 10 percent 
evaluation, but not more, have been met for the entire 
appellate period beginning on December 2, 1993.







IV.  Comedonal and cystic acne

The veteran's claim for service connection for comedonal and 
cystic acne was granted by the Board in a June 1998 decision 
as related to service.  In a July 1998 rating decision, the 
RO assigned a zero percent evaluation, effective from 
December 1993.  This evaluation was increased to 10 percent 
by the RO in the appealed June 2000 rating decision, and the 
10 percent evaluation has since remained in effect.

The evidence upon which the 10 percent evaluation was based 
includes a March 2000 statement from David N. Kingsley, M.D., 
who described severe cystic acne and "large cystic lesions 
that are purulent and tender."  This problem was described 
as non-stop but intermittent.  Dr. Kingsley described the 
veteran's disorder as disfiguring in its present flare-up.

In May 2000, the veteran underwent a VA skin examination, 
during which he complained of itching, pruritus, and boils.  
The examination revealed numerous scars over both shoulders 
and in the upper mid-back region.  The level of the scars was 
approximately one millimeter lower than the surrounding skin; 
these scars were round and varied from approximately 3-4 to 
5-6 millimeters in diameter.  There was no evidence of 
ulceration or exfoliation at the time of the examination.  
The examination report is accompanied by photographs showing 
the noted scars.  The diagnoses were a history of eczema and 
a history of tropical acne.

The RO has evaluated the veteran's comedonal and cystic acne 
at the 10 percent rate under 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2000).  Under this code section, eczema productive 
of exfoliation, exudation, or itching involving an exposed 
surface or extensive area warrants a 10 percent evaluation, 
while a 30 percent evaluation is in order in cases of 
constant exudation or itching, extensive lesions, or marked 
disfigurement.

In the present case, the Board is aware that Dr. Kingsley, in 
his March 2000 statement, characterized the veteran's cystic 
acne as severe.  However, Dr. Kingsley did not measure the 
veteran's lesions or photograph them, and there is no 
indication that these lesions involved an exposed area.  By 
contrast, the veteran's May 2000 VA examination report 
contains photographs and lesion measurements, and it is 
apparent from this evidence that the veteran's lesions, all 
in covered areas of the back and shoulders, are not extensive 
in size or markedly disfiguring.  Furthermore, the 
examination was negative for ulceration or exfoliation.  

Overall, this evidence suggests a disability picture that far 
more closely resembles the criteria for a 10 percent 
evaluation than that for a 30 percent evaluation under 
Diagnostic Code 7806.  As such, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for comedonal and cystic acne.  In reaching this 
decision, the Board acknowledges that the VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C.A. § 5107(b)). 

V.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluations, and there is also no indication 
that these disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  The 
Board is aware of the veteran's recent VA hospitalization for 
PTSD but has fully considered this hospitalization in 
granting an increased schedular evaluation for this 
disability.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation of 50 percent for PTSD is 
granted for the period from December 2, 1993 through January 
27, 2000, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an evaluation of 100 percent for PTSD is 
granted for the period beginning on January 28, 2000, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to an evaluation of 10 percent for tinnitus is 
granted for the period from December 2, 1993 through June 9, 
1999, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied for the period beginning on June 10, 1999.

Entitlement to an increased evaluation for comedonal and 
cystic acne is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

